Citation Nr: 1706901	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  05-11 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a left shoulder disability prior to September 11, 2014.

2.  Entitlement to an initial compensable disability rating for chronic urticaria, and entitlement to a rating in excess of 30 percent since September 11, 2014. 

3.  Entitlement to an initial compensable rating for a disability manifested by chronic fatigue.

4.  Entitlement to an initial compensable rating for hypertension.

5.  Entitlement to an initial rating in excess of 20 percent for a lumbar spine disability.

6.  Entitlement to an initial rating in excess of 10 for left lower extremity radiculopathy prior to September 11, 2014, and entitlement to a rating in excess of 20 percent thereafter.

REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1974 to April 2004, including service in the Southwest Asia theater of operations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated September 2004 and October 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This case was previously before the Board, and the matters currently on appeal were remanded in August 2012 for additional development.  There has been substantial compliance with the remand directives.

In regard to the Veteran's claim for an increased evaluation for chronic urticaria, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The VA disagrees with the Court's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains at least one claim that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the Court's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

The issues of entitlement to a separate rating for an upper extremity neurological disability related to service connected disabilities; entitlement to an initial compensable rating for a disability manifested by chronic fatigue, entitlement to service connection for sleep apnea and/or narcolepsy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hypertension is not manifested by diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.

2.  The Veteran's low back disability is manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees for the entire appeal period, without ankylosis. 

3.  For the entire appeal period and affording the Veteran any benefit of the doubt, his low back disability has been productive of neurologic impairment of the right lower extremity that resulted in disability analogous to mild incomplete paralysis of the sciatic nerve.

4.  For the entire appeal period and affording the Veteran any benefit of the doubt, his low back disability has been productive of neurologic impairment of the left lower extremity that resulted in disability analogous to moderate incomplete paralysis of the sciatic nerve.
5.  The Veteran's left shoulder disability has been manifested by limited motion, pain, and excess fatigability during the entire appeal period, most closely approximating motion limited to the shoulder level. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, DC 7101 (2016).

2.  The criteria for an initial rating in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.71a, DC 5242 (2016).

3.  The criteria for a separate rating of 10 percent for radiculopathy of the right lower extremity, associated with a service-connected lumbar spine disability, have been met for the entire appeal period. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.124a, DC 8520 (2016).

4.  The criteria for an initial rating in excess of 20 percent, but no greater, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.124a, DC 8520 (2016).

5.  The criteria for an initial rating of 20 percent for a left shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.71a, DC 5201 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles for Rating Disabilities

Disability ratings are determined by applying a schedule of ratings (Rating Schedule) that is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  With an initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).
When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Pursuant to 38 C.F.R. §§ 4.40  and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  Mitchell, 25 Vet. App. 32 (2011); 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Weight of Evidence

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had an inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (2016).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if relevant.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision).

Rating Criteria, Facts, and Discussion: Hypertension

The Veteran seeks an initial compensable rating for his service-connected hypertension.  The appeal period in this case begins in March 2004.  

The rating criteria for the Veteran's hypertension is found in 38 C.F.R. § 4.104, DC 7101.  It provides that a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  See id.  Higher ratings are available for more severe manifestations. 

A service treatment record (STR) from July 1998 reflects a blood pressure reading of 145/67.  

In his March 2004 VA examination, the Veteran reported borderline blood pressure elevation since approximately 1999; the examiner reviewed the Veteran's chart but found no evidence of any elevated blood pressure readings.  Readings taken in conjunction with the VA examination reflected the following readings: 

Day 1		sitting 150/100, supine 140/94, standing 160/98 

Day 2 		sitting 148/96, supine146/94, standing 154/96 

Day 3 		sitting 142/84, supine 146/88, standing 142/86  

The diagnosis was essential hypertension.

A treatment record from NH Camp Lejeune dated June 2005 reflects a blood pressure reading of 128/80; he was taking Ramipril and Hydrochlorothiazide to treat his hypertension. 

Another VA examination was provided in July 2005.  The Veteran reported onset of hypertension in 1998 with current symptoms controlled by medication.  He reported taking Ramipril for about 16 months with minimal response.  The Veteran also reported treatment with Hydrochlorothiazide for five months with a positive response.  He reported no side effects from the medication and the examiner noted no functional impairment related to the condition.  The Veteran had not lost any work due to his service-connected hypertension.  Subsequent blood pressure readings were as follows: 

      September 2006	BP 138/79
      March 2007 		BP 114/72
      June 2007 		BP 120/71 
      July 2007 		BP 116/70 
      June 2009 		BP 139/71 
      September 2009 	BP 112/72 
      December 2009 	BP 160/95 
      December 2012 	BP 139/75 
      March 2014 		BP 123/73
      September 2014	BP 132/76, 136/76, 132/74 
      February 2015 	BP 127/78 

The Veteran received a VA examination for his hypertension in September 2014.  The blood pressure readings are noted above.  The examiner indicated that the Veteran had no functional impairment due to his hypertension and that it did not impact his ability to work. 

In this case, the presently assigned noncompensable rating remains appropriate for the entire appeal period because the evidence shows that the Veteran's blood pressure has not involved systolic pressure predominately 160 or more or diastolic pressure predominantly 100 or more.  See 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101.  The Board notes that the Veteran has had systolic pressure of exactly 160 on two occasions - once in conjunction with his March 2004 VA examination and once in December 2009.  The December 2009 treatment note from Carolina Sports Medicine reflects that the Veteran was seeking treatment for significant bilateral knee pain and had been diagnosed with a medial meniscus tear; surgical options were discussed.  It is well-established that acute pain and/or illness may increase blood pressure. 

Taking into account all of the evidence of record, the Board cannot find that the Veteran's systolic pressure is predominantly 160 or more, since this reading only occurred on two occasions, over five years apart, during a 13-year appeal period.  Moreover, the evidence does not reflect any functional impairment due to hypertension.  As such, the preponderance of the evidence is against the claim and it must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Rating Schedule: Spine Disabilities

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 235 degrees; or, muscle spasm or guarding not resulting in an abnormal gait or abnormal spinal; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent disability rating is assigned where forward flexion of the thoracolumbar spine is to 30 degrees or less, or if there is favorable ankylosis of the entire thoracolumbar spine.

Higher ratings are available for other, more significant manifestations.

Note (1) provides for separate ratings for associated objective neurologic abnormalities.

Note (2) provides that the "combined range of motion" refers to sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

Diagnostic Code 5243 provides that IVDS is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.


Facts: Lumbar Spine Disability

The Veteran's lumbar spine spondylosis is currently rated as 20 percent disability for the entire appeal period.  He has also been awarded a separate 10 percent rating for left lower extremity radiculopathy during the entire appeal period.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In March 2004, the Veteran received a VA spine examination.  The Veteran reported that he felt stiffness in his lower back related to sitting or standing for extended periods of time; he denied any radiating pain and he also denied any bowel or bladder symptoms.  The examiner noted that gait and stance were normal including heel and toe walking.  The Veteran was able to perform repetitive squatting and alternate leg hopping without difficulty.  The neurological, motor, and sensory function were within normal limits.  Deep tendon and other reflexes were normal.  X-rays taken in conjunction with the examination were unremarkable. 

Range of motion measurements were as follows: flexion zero to 90 degrees; extension zero to 30 degrees; right and left lateral movement zero to 30 degrees; and left and right rotation zero to 30 degrees.  The examiner stated that the Veteran's thoracolumbar spine range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  Gross examination of the spine and related muscles was within normal limits. The examiner stated that there was no evidence of intervertebral disc syndrome and there had been no incapacitating episodes within the previous 12 months.  The examiner indicated that there was no clear pathology to render a lower back diagnosis.

A February 2005 treatment note of NH Camp Lejeune reflects the Veteran received an MRI of the lumbar spine due to low back pain and radicular symptoms down the posterior left thigh to the lateral calf to foot and with complaints of numbness in the second and third toes in the left foot.  The impression was as follows: moderate central and bilateral recess stenosis L4 in reference to a prominent broad based bulge of the disc at this level along with bilateral facet arthropathy and ligamentum flavum hypertrophy; minimal bulge at the annulus L2 through L3 and L3 through L4 but no evidence of neural compromise at either level; desiccant degenerative disc space disease at L2 through L3, L3 through L4, and L4 through L5 along with diffuse bilateral facet arthropathy. 

An April 2005 private treatment note reflects the Veteran reported a history of low back pain with recent sharp pains in the left leg, all the way to the left lateral foot.  He also complained of some symptoms in the right lower extremity as well as stabbing pain in the back.  Range of motion was as follows: flexion zero to 60 degrees; extension zero to 10 degrees; lateral flexion was zero to 10 degrees bilaterally; no rotation measurements were provided.  The provider noted moderate lumbar tenderness, no spasms, and negative straight leg test.  The impression was mechanical low back pain with episodic radiculitis.  Treatment notes from the same provider dated April 2005 and June 2005 are substantially similar, including range of motion testing.  

A June 2005 private treatment note reflects the Veteran had an EMG and nerve conduction study; it did not show any electrical abnormalities.

A June 2005 treatment note from NH Camp Lejeune reveals that the Veteran was referred to neurosurgery for mild spinal stenosis; neurosurgery recommended conservative treatment of observation and medical therapy.  On physical examination, cranial nerves were normal; there was no decreased sensation or decreased response to tactile stimulation; motor strength was normal; gait and stance were normal; deep tendon reflexes were normal.  

The Veteran received another VA spine examination in July 2005.  The Veteran reported suffering from back pain and related nerve issues since 2003.  He reported constant localized pain in the lower back, which occasionally traveled down the hip and leg.  The characteristic of the pain was described as crushing, aching, and sharp in nature.  He stated the pain was an 8 on the one-to-ten scale.  Pain was elicited by physical activity and could be relieved with medications.  The Veteran reported that the condition did not cause incapacitating episodes.  The functional impact was described as difficulty walking due to severe hip and low back pain at times; however the Veteran had not lost any work due to the condition.  

The Veteran reported that he had been suffering from left foot numbness since 2003; symptoms included numbness and tingling.  The claimed nerve disease resulted in pain travelling from the hip to the toes and sometimes the foot.  The Veteran reported that symptoms sometimes caused him to become immobile and totally numb for 30 to 40 seconds.  The Veteran reported that he had approximately 25 to 30 such attacks in the previous year.  He denied losing in time at work due to the condition.

Physical examination revealed no complaints of radiating pain on movement; muscle spasm was absent and no tenderness to palpation was noted.  Straight leg raising was negative; there was no ankylosis.  Range of motion measurements were as follows: flexion zero to 90 degrees with pain at 90 degrees; extension zero to 30 degrees; bilateral lateral flexion and bilateral rotation were all zero to 30 degrees.  The examiner indicated that the function of the spine was limited on repetitive use due to pain and that pain was the major functional impairment.  The Veteran's functional use was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  The examiner also stated that the Veteran's pain did not result in additional functional loss.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  The neurological examination revealed normal motor function and sensory function within normal limits.  Lower extremity reflexes were intact and symmetrical and there was no muscle atrophy.

A private treatment note from September 2006 reflects that the Veteran was seeking pain management assistance.  His back pain was a six out of 10; he was taking Ultram and reported that his activities of daily living were improved with medications.  

In September 2006, the Veteran sought follow up treatment at NH Camp Lejeune for back pain and left lower extremity radicular symptoms.  He reported treatment with a private pain management clinic where he received a prescription for Ultram, but no injections or physical therapy done there.  The Veteran reported a history of physical therapy twice weekly for about a month in May 2006; however, he reported that the therapy worsened his symptoms so he stopped going.  He continued to do stretches and exercises daily, on his own.  He was taking Ultram, Naprosen, Motrin, and Neurontin.  The Veteran denied lower extremity edema and urinary problems; he reported constant lower extremity paresthesia.  On physical examination, the spinous processes in the lumbar region were tender to palpation, no sacroiliac joint tenderness; neuro sensation and strength were intact.  Straight leg raise testing was negative. 

An MRI report of the lumbar spine dated June 2007 reflects the following impression: multilevel desiccant degenerative disc space disease involving L3 through L4, L4 through L5, and L5 through S1; broad based bulge of the disc annulus L4 through L5 with moderate bilateral recess and foraminal stenosis; minimal bulge of the annulus at L3; and no evidence of lateral recess or foraminal stenosis.  A follow up treatment note dated July 2007 reflects the Veteran reported daily back pain.  He was standing and lifting a lot for his job at the post office.  The diagnosis was spinal stenosis of the lumbar canal with multilevel disc disease; he was interested in conservative treatment rather than surgical options and was considering looking for a less physical job.  The provider noted he might be a candidate for steroid injections. 

A private pain management treatment note dated August 2007 reflects the Veteran had switched from Ultram to Percocet for pain relief; his pain level was a seven out of ten.  A February 2008 treatment note of the same provider is substantially similar. 

In an April 2008 statement, the Veteran stated that he had been under the care of a private pain management clinic since May 2006 and he had been prescribed Ultram and later Percocet for management of his back pain.  The Veteran stated that the drugs helped him manage the pain but he could not perform any driving on the job and that without the medication, he would not be able to work more than a couple of hours, if at all. 

A September 2009 VA treatment note reflects that, on physical examination, the Veteran's back was normal on palpation, bending was limited by pain, cranial nerves were normal, motor strength was normal and symmetrically equal, sensation was preserved, and Babinski sign was negative.   A February 2011 VA treatment note also reflects that bending was limited by pain and that the back was normal on palpation. 

In July 2011, the Veteran received a VA spine examination.  The examination report incorrectly indicates that the claim file was available for review, however, an addendum from the examiner note that the claims file was reviewed for the examination process and that findings contained in the claims file were considered in formulating the diagnoses given. 

In the examination, the Veteran reported weekly flare-ups, lasting hours, moderate in duration, worse with bending and standing for significant periods of time, and alleviated by rest and medication.  The Veteran reported that he was very limited in his ability to lift, bend, and stand during flare-ups.  He denied any bowel or bladder problems.  Symptoms included decreased motion, stiffness, spasm, pain described as dull.  The spasms radiated to the left leg.  Pain was described as moderate, lasting for hours on a daily basis with radiation to the left leg.  The radiating pain was described as sharp shooting.  The Veteran reported that his ability to walk distances was limited; he could walk more than one quarter of a mile but less than a full mile.  

On physical examination, the Veteran's posture and head position were normal.  There were no abnormal spinal curvatures and no ankylosis.  The examiner noted no spasm, no atrophy, no guarding, no pain with notion, no tenderness, no weakness, and no localized tenderness.  Flexion was zero to 80 degrees; extension was zero to 25 degrees, bilateral rotation and bilateral flexion were all zero to 25 degrees.  There was no objective evidence of pain with active motion and there was no additional limitation of motion with three repetitions.  Reflexes were normal and symmetrical and muscle strength was full; there was no muscle atrophy.  Lasegue's sign was negative.  The diagnosis was chronic lumbar strain resulting in decreased mobility and pain.

A private pain management note from January 2012 reflects the Veteran received a back injection; prior to treatment his pain was described as a seven out of ten. A few weeks later in February 2012, the Veteran reported pain level as a two out of ten; he was pleased with the relief, not using pain medication, and not using his TENs machine.  He was able to sit, stand, and walk longer and his activities of daily living were more comfortable.  He continued to modify his lifting.  A follow-up note dated April 2012 from the same provider reflects that the Veteran's pain had returned to a seven out of ten.  He reported that he experienced an 80 percent relief after the injection for about two months, then pain gradually returned over the next month.  The Veteran also reported a decrease in the numbness and tingling after the injection and an increase in his ability to complete activities of daily living.  Although he was pleased with the relief, the Veteran did not wish to schedule another injection because he expected the relief to last longer.  He returned to medication for pain management and reported that he continued to work full time.

The Veteran received another VA spine examination in September 2014.  The diagnoses included thoracolumbar spondylosis and sciatic radiculopathy.  He reported flare-ups, the impact of which was difficulty sitting for more than 30 minutes and prolonged standing in one place was intolerable.  Flexion was zero to 70 degrees with objective evidence of pain at zero degrees; extension was zero to five degrees with objective evidence of pain at 20 degrees; right lateral flexion was zero to 20 degrees with objective evidence of pain at zero degrees; left lateral flexion was zero to 15 degrees with objective evidence of pain at zero degrees; right lateral rotation was zero to five degrees with objective evidence of pain at zero degrees; and left lateral rotation was zero to 10 degrees with objective evidence of pain at zero degrees.  The Veteran was able to perform three range of motion movements and movement was further reduced in flexion (down to 40 degrees) and right lateral flexion (down to 15 degrees). 

The examiner indicated that the Veteran experienced functional impairment of the thoracolumbar spine; contributing factors of disability included: less movement than normal; weakened movement; excess fatigability; incoordination; pain on movement; disturbance of locomotion; and interference with sitting, standing, and/or weight-bearing.  There was also tenderness to palpation in the bilateral vertebral and paravertebral areas of L5 through S1. There was no guarding or muscle spasms.  There was normal muscle strength in the lower extremities except that the left great toe extension was slightly reduced.  There was no muscle atrophy; reflexes were normal; sensory examination was normal.  Straight leg raising was negative on the right but positive on the left.  

In regard to radicular symptoms, the Veteran reported mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness in the right lower extremity but moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness in the left lower extremity.  The examiner indicated that there were sciatic nerve root symptoms in the bilateral lower extremities.  The right side was noted as mild in severity and the left side was moderate in severity.  There were no additional neurological abnormalities noted.  The examiner further noted that the Veteran's back disability impacted his ability to work due to difficulty bending, limited ability to lift, and time-limited abilities to sit and stand. 

The examiner provided an opinion regarding the Veteran's degree of range of motion loss during pain on use or during flare-ups as approximately: flexion at zero to 40 degrees; extension at zero to five degrees; right lateral and left lateral flexion at zero to 15 degrees; right lateral rotation at zero to five degrees; left lateral rotation at zero to 10 degrees.  These estimates were due to pain, fatigue, lack of endurance, weakness, and incoordination. 

Discussion: Lumbar Spine Disability

The Board finds that the currently assigned 20 percent evaluation for the thora-columbar spine is appropriate for the entire appeal period.  The Board reiterates that the evaluation of VA disabilities is regulated by Congress.  The Veteran is not entitled to a higher evaluation for the thoracolumbar spine because the evidence does not show that forward flexion is limited to 30 degrees or less, nor does it show any ankylosis.  

In regard to the Veteran's lower extremity radicular symptoms, the Board finds that a separate rating for the right lower extremity is warranted for the entire appeal period.  The September 2014 examiner indicated that the Veteran suffered from bilateral lower extremity radiculopathy related to the sciatic nerve.  The examiner specifically stated that the Veteran suffered from mild right lower extremity radiculopathy.  The Board notes that a private medical record dated April 2005 indicates that while the Veteran primarily complained about his left lower extremity symptoms, he did note some symptoms in the right lower extremity as well.  The Veteran again reported occasional right-sided symptoms in a February 2008 private treatment note.  A rating in excess of 10 percent for right lower extremity radiculopathy is not warranted as the record does not show affirmative evidence of moderate symptomatology. 

In regard to the left lower extremity, the Board finds that a 20 percent evaluation is warranted for the entire appeal period.  The September 2014 examiner indicated that the Veteran's left lower extremity sciatic radiculopathy was moderate in severity.  The prior VA examiners noted the left lower extremity radiculopathy but did not comment on its severity.  Although a private EMG and nerve conduction study conducted in June 2005 did not show any electrical abnormalities, the Board finds that after affording the Veteran any benefit of the doubt, a 20 percent evaluation for the left lower extremity radiculopathy is warranted for the entire appeal period. 

A rating in excess of 20 percent for left lower extremity radiculopathy is not warranted as the record does not show affirmative evidence of moderately severe symptomatology. 

Rating Schedule: Left Shoulder

The Veteran's disability has been assigned a disability rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5203.

The applicable schedular criteria for disabilities of the shoulder and arm are set forth as follows: 


  THE SHOULDER AND ARM
Rating

Major
Minor
5200   Scapulohumeral articulation, ankylosis of:


NOTE: The scapula and humerus move as one piece.


Unfavorable, abduction limited to 25° from side
50
40
Intermediate between favorable and unfavorable
40
30
Favorable, abduction to 60°, can reach mouth and head
30
20
5201   Arm, limitation of motion of:


To 25° from side
40
30
Midway between side and shoulder level
30
20
At shoulder level
20
20
5202   Humerus, other impairment of:


Loss of head of (flail shoulder)
80
70
Nonunion of (false flail joint)
60
50
Fibrous union of
50
40
Recurrent dislocation of at scapulohumeral joint.


With frequent episodes and guarding of all arm movements
30
20
With infrequent episodes, and guarding of movement only at shoulder level
20
20
Malunion of:


Marked deformity
30
20
Moderate deformity
20
20
5203   Clavicle or scapula, impairment of:


Dislocation of
20
20
Nonunion of:


With loose movement
20
20
Without loose movement
10
10
Malunion of
10
10
Or rate on impairment of function of contiguous joint.



Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.  The rating criteria for shoulder and arm disabilities do not explicitly include pain. 

Facts: Left Shoulder

In the most recent August 2012 remand, the Board requested that the AOJ undertake additional development to determine the nature, extent, frequency, and severity of any orthopedic and neurological impairment related to the Veteran's left shoulder disability.  There has been partial compliance with the remand directives; as such the issue of entitlement to a separate rating for neurological manifestations is addressed in the REMAND, below.  The issue of entitlement to a higher rating for the orthopedic manifestations of the left shoulder disability has been fully developed. 

The Veteran is seeking an initial rating in excess of 10 percent for his left shoulder disability prior to September 11, 2014 and entitlement to a rating in excess of 20 percent thereafter.  Evidence reflects that the Veteran's dominant arm is the right; as such, his left shoulder must be rated under the criteria for the minor joint. 

An August 1998 STR reflects the Veteran was receiving physical therapy for his left shoulder; he complained of intermittent pain and trouble with overhead motions and reaching. 

In March 2004, he received a VA shoulder examination.  He reported a history of a rotator cuff tear in February 1998 and an open labrum acromial decompression and rotator cuff repair for impingement syndrome. The Veteran stated that the left shoulder pain had largely resolved with some residual stiffness.  The examiner indicated that the left shoulder seemed stable and his strength was normal; range of motion was not significantly impaired and the Veteran was apparently able to use it without much difficulty.  Physical examination revealed no abnormalities on inspection or palpation except for some slight crepitus with rotation.  The examiner noted that the Veteran's range of motion was not limited by pain, fatigue, weakness, lack of endurance or incoordination.  A contemporaneous x-ray revealed unremarkable bones, joints and soft tissues; there was no evidence for a fracture, dislocation or destructive lesion.  The diagnosis was left shoulder status-post surgery for compaction syndrome with residual crepitus with rotation and scar. 

A July 2005 VA shoulder examination revealed that range of motion was more limited.  Flexion was from zero to 125 degrees, with objective evidence of pain at 110 degrees; abduction was from zero to 125 degrees with objective evidence of pain at 110 degrees; external and internal rotation were both zero to 90 degrees.  The left shoulder joint function was further limited on repeat motion by pain; the examiner reported that pain was the major functional impairment.  Left shoulder joint function was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  The examiner stated that the Veteran was unable to use his hands over his heads for any length of time, but the condition did not cause incapacitation and did not result in any lost time at work.  The Veteran reported pain radiating down his left arm resulting in tingles, numbness and weakness of the left hand.  He also reported that the left shoulder was constantly sore, achy, and stiff. 

In an April 2008 statement, the Veteran contended that he had experienced significant left shoulder stiffness since his 2000 surgery.  Since 2005, he reported that symptoms had worsened and included pain, stiffness, and soreness.  A February 2011 VA treatment note reflects the Veteran complained of worsening symptoms and he had enrolled in the pain clinic.

In September 2014, the Veteran received another VA shoulder examination.  The provider noted that onset occurred in 1998.  He reported flare-ups that limited use of the left shoulder.  He also reported that he was unable to sleep on the left side,  raising the left arm was difficult, he had increased pain with weather changes, pain limited activity, and he had chronic pain on the left side of the neck and shoulder.   Range of motion measurements revealed left shoulder flexion from zero to 110 degrees with objective evidence of painful motion at zero degrees; left shoulder abduction was from zero to 70 degrees with objective evidence of pain at zero degrees.  With repetitive motion, left shoulder flexion was from zero to 90 degrees; left should abduction was from zero to 70 degrees.  The provider noted that there was functional loss and/or functional impairment of the left shoulder due to less movement than normal; weakened movement; excess fatigueability; incoordination, impaired ability to execute skilled movements smoothly; pain on movement, and swelling.  There localized pain on palpation of the left shoulder and the Veteran exhibited guarding of the left shoulder. 

The examination revealed full muscle strength and no ankylosis.  The Hawkins' impingement test, empty-can test, external rotation/infraspinatus strength test, and lift-off subscapularis test were all positive in the left shoulder.  The Veteran reported a history of mechanical symptoms such as clicking and catching in the left shoulder; there was no reported history of recurrent dislocation or subluxation.  The Crank apprehension and relocation test was positive.  There was no AC joint condition or any other impairment of the clavicle or scapula noted; however there was tenderness of the left AC joint on palpation and the cross-body adduction test was positive.  The Veteran reported excessive stiffness in the left shoulder as well as occasional pain and tingling in the fingers of the left hand and fatigue.  In regard to functional impact, the Veteran reported he was unable to lift more than 30 pounds and that overhead motions were difficult. 

The examiner was asked to opine the degree of additional lost motion due to the DeLuca factors.  The examiner indicated that the Veteran's left should motion was limited during pain on use or during flare-ups as following: flexion limited to 90 degrees; abduction limited to 70 degrees; external rotation limited to 40 degrees; internal rotation limited to 35 degrees.  These estimations were due to pain, fatigue, lack of endurance, weakness, and incoordination.



Discussion: Left Shoulder

The Veteran's left shoulder disability is currently rated under DC 5203 for impairment of the scapula or clavicle.  The Board finds that DC 5201 regarding limitation of motion is more appropriate given the evidence of record, which reflects limitation of motion but no specific clavicle or scapula abnormality.  

In his July 2005 VA shoulder examination, flexion was from zero to 125 degrees with objective evidence of pain at 110; abduction was also from zero to 125 degrees with objective evidence of pain at 110 degrees.  The examiner noted that left shoulder function was additionally limited by pain on repetitive use.  The Veteran reported constant soreness and stiffness and inability to use his arm or hands over head for any length of time.  The Board observes that Veteran's left shoulder movement to 110 degrees is much nearer to shoulder level (90 degrees) than overhead (180 degrees).  Moreover, the Veteran reported functional impairment to include pain and excess fatigability and the examiner noted functional impairment due to pain.  Given this evidence, and affording the Veteran any benefit of the doubt, the Board finds that his left shoulder disability more closely approximates the 20 percent rating under DC 5201 for the entire appeal period.  


ORDER

Entitlement to an initial compensable rating for hypertension is denied. 

Entitlement to a rating in excess of 20 percent for a low back disability is denied.

Subject to the laws and regulations governing the payment of monetary benefits, entitlement to a separate rating for mild right lower extremity radiculopathy, secondary to the low back disability, is granted effective August 1, 2004.

Entitlement to a rating of 20 percent, but no greater, for left lower extremity radiculopathy is granted effective August 1, 2004.

Entitlement to an initial rating of 20 percent, but no greater, for a left shoulder disability, is granted. 


REMAND

Left Shoulder Neurologic Manifestations

In the most recent August 2012 remand, the Board requested that the AOJ undertake additional development to determine the nature, extent, frequency, and severity of any orthopedic and neurological impairment related to the Veteran's left shoulder disability.  There has not been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has provided competent and credible testimony that he experiences left upper extremity numbness and tingling on occasion, particularly in his left hand.  The AOJ did not complete all appropriate development to determine if the Veteran is entitled to a separate rating for a neurological manifestation of the left shoulder disability.  This development should be completed on remand. 

Disease Manifested by Chronic Fatigue

In support of his claim for an increased rating for a disease manifested by chronic fatigue, the Veteran has asserted that this condition may be caused by or otherwise related to his diagnosed sleep apnea and narcolepsy.  These components of the Veteran's increased rating claim must be addressed, but they may be separate medical conditions from the service-connected disability manifested by chronic fatigue.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  The Veteran filed a claim seeking service connection for sleep apnea in July 2007; however, the issue has never been addressed by the AOJ.  Although he did not file a specific claim regarding narcolepsy, he has made statements suggesting a connection between his narcolepsy and his service-connected chronic inflammatory disease manifested by chronic fatigue.  Thus, the Board finds that the Veteran has raised the issues of entitlement to service connection for sleep apnea and narcolepsy under both a direct and secondary basis.  38 U.S.C.A. § 5103A(g) (West 2014).

Before making a rating determination, the AOJ must first develop the Veteran's service connection claims for sleep apnea and narcolepsy, under both direct and secondary theories of entitlement.  Regardless of whether service connection is established for the claimed disabilities, the RO must consider whether to refer this case to the Director, Compensation Service, for a collective extraschedular rating because of the potential compounding effects between the Veteran's service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

In addition, any missing treatment records should be obtained on remand, with the Veteran's assistance where appropriate.  Moreover, the Veteran should be notified that he may submit lay statements from himself and others regarding the nature and severity of any of the issues being remanded. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice pursuant to the Veterans Claims Administration Act (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes the criteria required for direct and secondary service connection for his sleep apnea and narcolepsy claims.

2.  Obtain any missing VA treatment notes and associate them with the claims file.

3.  Invite the Veteran to identify any additional medical providers who treated him for any of the claims discussed herein.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the observable symptoms, in-service and since service, concerning his claimed sleep apnea, narcolepsy, "chronic fatigue" disability, and left upper extremity numbness and tingling.  The claimant should be provided an appropriate amount of time to submit this lay evidence.

5.  After updated records have been obtained, schedule the Veteran for an examination to determine the nature and etiology of his left upper extremity symptoms of numbness and tingling.  The entire claims file and a copy of this remand should be made available to and reviewed by the examiner.  A full medical history with regard to this symptomatology should be documented in the examination report.  Any indicated tests should be conducted.  The examiner is asked to document whether and to what extent the Veteran suffers from upper extremity neurological symptoms that may be attributable to his service-connected left shoulder disability, cervical spine disability, and/or lumbar spine disability.

6.  After updated records have been obtained, schedule the Veteran for an appropriate examination(s) to determine the nature and severity of the condition manifested by chronic fatigue.  The entire claims file and a copy of this remand should be made available to and reviewed by the examiner.  A full medical history with regard to this symptomatology should be documented in the examination report.  Any indicated tests should be conducted and all appropriate Disability Benefits Questionnaires (DBQs) should be completed.

7.  Afford the Veteran appropriate an VA examination(s) to determine whether his sleep apnea and narcolepsy had onset in service or were caused or aggravated by his service-connected disabilities.  The entire claims file and a copy of this remand should be made available to and reviewed by the examiner.  A full medical history with regard to this symptomatology should be documented in the examination report.  Any indicated tests should be conducted and all appropriate Disability Benefits Questionnaires (DBQs) should be completed.

The examiner must opine as to whether the Veteran's sleep apnea and narcolepsy:

(i)  Had its onset in service.

(ii)  Was caused by any service-connected disability, specifically to include his chronic inflammatory disease manifested by chronic fatigue (and rated by analogy to chronic fatigue syndrome).

(iii)  Was aggravated by any service-connected disability.

Full rationale should accompany all opinions offered.  

8.  Then, after taking any additional development deemed necessary, readjudicate the claim and issue a Supplemental Statement of the Case, as appropriate.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


